Citation Nr: 1708228	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits.


REPRESENTATION

Appellant represented by:  Pro Se
Veteran (Appellee) represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to November 1973.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

In September 2011, the appellant presented testimony at a personal hearing conducted in Atlanta before a Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veterans Law Judge that conducted that hearing is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.7007 (2016).  

Therefore, in October 2016, the Board notified the parties herein of the fact that the Veterans Law Judge that conducted that hearing was no longer employed by the Board, and that each had the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2016).  While the notice to the appellant was returned to the Board as undeliverable, as this matter is being remanded for the reasons set forth below, the Board finds that the appellant is not prejudiced by proceeding with the additional development directed below.

This matter was previously before the Board in February 2012 at which time it was remanded for additional development.  

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2016).  A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20.504; 20.713 (2016).  All interested parties must be specifically notified of the action taken by the AOJ in a simultaneously contested claim, and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100. 

Here, VA has not fulfilled its obligations under the procedures relating to contested claims.  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the Statement of the Case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  A party to a simultaneously contested claim may file a brief or argument in answer to a substantive appeal filed by another contesting party.  38 C.F.R. § 20.502.  

The record does not contain evidence that the appellant was furnished the content of a Supplemental Statement of the Case issued by the AOJ in January 2015.  The Supplemental Statement of the Case of record shows that a copy was mailed to the Veteran and to his representative, but does not show that a copy was sent to the appellant.  The appellant must be provided with the content of the Supplemental Statement of the Case and be afforded an opportunity for response.  38 C.F.R. §§ 19.102, 20.502.  

Moreover, in a May 2012 statement, the Veteran requested a hearing.  While the appellant was provided a hearing in September 2011, the Veteran has never been offered an opportunity to testify.  Therefore, he should be provided with a hearing.  In accordance with 38 C.F.R. § 20.713 (2016), the appellant must also be informed of the pending hearing, and has the right to attend and provide testimony, if she desires.  

Finally, as indicated above, correspondence from VA to the appellant dated in February 2016 and March 2016 was returned by the United States Post Office as undeliverable.  As such, on remand, the AOJ must ensure that the appropriate mailing address of the appellant has been obtained and all returned and subsequent notice to the appellant be provided to the updated mailing address.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall undertake appropriate action to verify the appellant's current mailing address.  All requests and responses in this regard must be documented in the Veteran's claims file.  The AOJ must then ensure that all returned and subsequent notice letters to the appellant be provided to the updated mailing address.  Copies of such must be included in the Veteran's claims file.

2.  The AOJ shall provide the appellant with a copy of the January 2015 Supplemental Statement of the Case.  The appellant must be afforded an opportunity to submit additional evidence or argument in response.  

3.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e).  In accordance with 38 C.F.R. § 20.713, the appellant should be informed of the pending hearing and has the right to attend if she so chooses.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of any additional evidence.  If the benefit sought is not granted, all parties must furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


